                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SOUTHERN-OWNERS     INSURANCE
COMPANY,      a       foreign
corporation,

          Plaintiff,

v.                                Case No:   2:18-cv-829-FtM-99MRM

G.R.             CONSTRUCTION
MANAGEMENT, INC., a Florida
corporation   and   DANA   M.
DICARLO, as Trustee of the
Dana M Dicarlo Revocable
Trust   dated   February   1,
2007,

          Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on defendant Diana M.

DiCarlo, as Trustee of the Dana M. DiCarlo Revocable Trust’s Motion

to Dismiss/Motion to Abstain (Doc. #20) filed on March 8, 2019.

Southern-Owners Insurance Company filed a Response in Opposition

(Doc. #21) on March 19, 2019, and a Reply (Doc. #24) was filed.

For the reasons set forth below, the Motion is granted in part and

denied in part and the case is stayed.

                                   I.

     In   this    insurance    coverage   dispute,    plaintiff-insurer

Southern-Owners    Insurance    Company   (Southern   Owners)   seeks   a

declaratory judgment that it has no duty to indemnify defendant-
insured GR Construction Management, Inc. (GRC) for a judgment

entered       against    GRC    after   a    jury       verdict   was    rendered      for

$672,853.48 in a state court construction defect lawsuit brought

against GRC by Dana M. DiCarlo, as Trustee of the Dana M. DiCarlo

Revocable Trust dated February 1, 2007, styled Dana M. DiCarlo v.

G.R.       Construction       Management,    No.        2015-CA-1032    (the   “DiCarlo

Action”).       Southern Owners seeks a declaratory judgment that it

is not obligated to indemnify GRC for any portion of the judgment

because there was no allocated verdict form at trial and the

damages       cannot     be    allocated     between       covered     and    noncovered

damages.       (Doc. #1, ¶ 24.)         Alternatively, Southern Owners seeks

a declaration that certain property exclusions apply and thus,

Southern Owners has no duty to indemnify GRC.                     (Id., ¶¶ 25-27.)

       Defendant DiCarlo has instituted proceedings supplementary in

the DiCarlo Action, seeking an assignment of GRC’s rights under

the Policies and to implead Southern Owners.                    (Doc. #20-4.)     Thus,

DiCarlo moves to dismiss or abstain this action because it concerns

the same parties and issues currently pending before the state

court in the DiCarlo Action.                Southern Owners responds that this

Court is the correct forum for a determination of coverage issues

and    that     the     Ameritas    factors        do    not   weight    in    favor    of

dismissal/abstention 1.            Before examining the parties’ arguments,


       1Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328
(11th Cir. 2005).



                                           - 2 -
a background of the DiCarlo Action and Southern Owners’ allegations

in the Complaint (Doc. #1) is helpful. 2

  A. The DiCarlo Action

     On April 23, 2015, Dana M. DiCarlo, as Trustee of the Dana M.

DiCarlo Revocable Trust Dated February 1, 2007, filed suit against

GRC and Colonial Roofing in state court for construction defects

arising out of a renovation project for which GRC was the general

contractor.   (Doc. #1-1, Ex. A - copy of the Underlying Complaint.)

The case went to trial and Southern Owners, one of GRC’s insurers 3,

defended GRC, but provided GRC with notice that some or all of the

damages may not be covered under the Polic(ies) and that GRC should

request an allocated verdict which would differentiate between the

covered and noncovered damages.        Coverage counsel worked with

defense counsel to craft a verdict form that would allow the

parties to know what damages assessed by the jury would be covered.

GRC’s proposed verdict form was not acceptable to DiCarlo, and

DiCarlo proposed its own differentiated verdict form.   Ultimately,

the trial court decided not to allow a verdict form that allocated

damages, and an undifferentiated verdict form was used.    The jury




     2 The Court compiles the background from both the Complaint
(Doc. #1) and the parties’ briefs (Docs. ##20, 21, 24.)
     3 GR was also insured by Mid-Continent Casualty Company (MCC)
during the relevant time period and MCC has filed its own
declaratory judgment action in this Court. See Case No. 2:18-cv-
688-38MRM.



                               - 3 -
returned a verdict in favor of DiCarlo and a final judgment was

entered against GRC on July 31, 2018 for $672,853.48.     (Doc. #1-

2.)   The judgment was not appealed.

  B. Post-Judgment Collection Efforts

      Following the entry of judgment, DiCarlo engaged in post-

judgment collection efforts and took the deposition of judgment

debtor GRC’s corporate representative in aid of executing on the

final judgment, which was took place on February 7, 2019.     (Doc.

#20-3.)   Following the deposition, DiCarlo engaged in extensive

collection efforts, none of which have been sufficient to satisfy

the judgment.

  C. This Lawsuit

      On December 26, 2018, Southern Owners commenced this action

under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

seeking a declaration as to the following:

      24. Southern is not obligated to indemnify GRC for any
          portion of the damages because there was no
          allocated verdict form and the damages cannot be
          allocated between covered and noncovered damages.

      25. Alternatively, Southern does not have the duty to
          indemnify GRC for any:

          (a)   Damage that occurred outside the policy period;

          (b)   “property damage” arising out of GRC or any of
                its subcontractors’ operations;

          (c)   “property damage” to GRC’s “product” arising
                out of GRC’s “product;”




                                - 4 -
           (d)   “property damage” to “impaired property” or
                 property that has not been physically injured,
                 arising out of a defect, deficiency, inadequacy
                 or dangerous conduction in GRC’s product or
                 work;

           (e)   for any “property damage” to GRC or its
                 subcontractors’ “work” arising out of it or any
                 part of it and included in the “products-
                 completed operations hazard.”

     26.   Under the Exterior Finishing System and Stucco
           Exclusion – Form A, Southern does not have the
           obligation to indemnify GRC for property damage that
           is in any way related to the exterior finishing
           system or stucco application.

     27. Under the Fungi or Bacteria Exclusions, Southern is
         relieved of the obligation to indemnify GRC for
         damage and loss caused by fungi or bacteria.

(Doc. #1, ¶¶ 24-27.)

  D. Proceedings Supplementary

     On March 7, 2019, DiCarlo filed a Motion to Invoke Proceedings

Supplementary pursuant to Fla. Stat. § 56.29 against GRC in the

DiCarlo Action.     DiCarlo’s Motion for Proceedings Supplementary

asks the state court to assign GRC’s rights under the Policies to

DiCarlo, permit DiCarlo to implead Southern Owners as a necessary

party, and to issue Southern Owners a Notice to Appear pursuant to

Fla. Stat. § 56.29(2).    (Doc. #20-4.)   The state court has not yet

ruled on the Motion.      One day later, on March 8, 2019, DiCarlo

filed the instant Motion to Dismiss or Abstain.




                                 - 5 -
                                        II.

       A. Declaratory Judgment Act

       Southern Owners brings a Declaratory Judgment Act, 28 U.S.C.

§ 2201 et seq.; federal jurisdiction is premised on diversity of

citizenship.     (Doc.    #1,   ¶¶    1,   8.)         In   diversity   cases,   the

substantive law of the forum state applies, which is Florida law

in this case.        See Horowitch v. Diamond Aircraft Indus., Inc., 645

F.3d 1254, 1257 (11th Cir. 2011).

       The    Declaratory    Judgment      Act    grants     federal    courts   the

discretion to “declare the rights and other legal relations of any

interested party seeking such declaration.”                  28 U.S.C. § 2201(a).

Under the Declaratory Judgment Act this Court has discretion to

rule on an actual controversy but is “under no compulsion to

exercise ... jurisdiction.”            Brillhart v. Excess Ins. Co., 316

U.S.   491,    494    (1942).   The   Court      has    “unique   and   substantial

discretion in deciding whether to declare the rights of litigants,”

as the Act “confers a discretion on the courts rather than an

absolute right on the litigants.”             Wilton v. Seven Falls Co., 515

U.S. 277, 286–87 (1995).         The grounds for a federal court to stay

a declaratory judgment action pending a related state proceeding

are those adopted in Brillhart, 316 U.S. 491, reaffirmed in Wilton,

515 U.S. 277, and then elaborated upon by the Eleventh Circuit in

Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328 (11th Cir.

2005).



                                      - 6 -
     Under   the   Wilton–Brillhart       Abstention     Doctrine,       both    the

Eleventh   Circuit     and    Supreme   Court   have    cautioned    against       a

district court exercising its jurisdiction over a declaratory

judgment action when “another suit is pending in a state court [1]

presenting the same issues, [2] not governed by federal law, [3]

between the same parties.”         Ameritas, 411 F.3d at 1330 (emphasis

added) (quoting Brillhart, 316 U.S. at 495).                 If a suit presents

these    components,    the    Eleventh   Circuit      has    provided    a     non-

exhaustive list of factors for district courts to consider when

determining whether to exercise jurisdiction over such a suit.

Id. at 1331. 4     “District courts have ‘substantial latitude in

deciding whether to stay or dismiss a declaratory judgment suit in



     4 These factors are “(1) the strength of the state’s interest
in having the issues raised in the federal declaratory action
decided in the state courts; (2) whether the judgment in the
federal declaratory action would settle the controversy; (3)
whether the federal declaratory action would serve a useful purpose
in clarifying the legal relations at issue; (4) whether the
declaratory remedy is being used merely for the purpose of
‘procedural fencing’ — that is, to provide an arena for a race for
res judicata or to achieve a federal hearing in a case otherwise
not removable; (5) whether the use of a declaratory action would
increase the friction between our federal and state courts and
improperly encroach on state jurisdiction; (6) whether there is an
alternative remedy that is better or more effective; (7) whether
the underlying factual issues are important to an informed
resolution of the case; (8) whether the state trial court is in a
better position to evaluate those factual issues than is the
federal court; and (9) whether there is a close nexus between the
underlying factual and legal issues and state law and/or public
policy, or whether federal common or statutory law dictates a
resolution of the declaratory judgment action.”      Ameritas, 411
F.3d at 1331.



                                    - 7 -
light of pending state proceedings.’”            Great Lakes Reinsurance

(UK) PLC v. TLU Ltd., 298 F. App’x 813, 815 (11th Cir. 2008)

(quoting Wilton, 515 U.S. at 289–90).

     B. Section 56.29 Proceedings Supplementary

     Section 56.29 empowers the Florida court that rendered a

judgment to “order any property of the judgment debtor, not exempt

from execution, in the hands of any person or due to the judgment

debtor to be applied toward the satisfaction of the judgment debt.”

Fla. Stat. § 56.29.     See also Schwartz v. Capital City First Nat.

Bank, 365 So. 2d 181, 183 (Fla. 1st DCA 1978) (“[Section 56.29]

empower[s] the circuit court to follow through with the enforcement

of its judgment, so that there [is] no necessity for an independent

suit to reach property which legally should be applied to the

satisfaction of the judgment”) (quoting Virginia-Carolina Chem.

Corp. v. Smith, 121 Fla. 720, 164 So. 717, 721 (1936)).

     The jurisdictional prerequisite for proceedings supplementary

under   Florida   law   is   that   the     judgment    creditor   holds   an

unsatisfied and valid judgment or judgment lien.               The judgment

creditor may file a motion and an affidavit executed by the

judgment creditor, identifying the issuing court, the case number,

the unsatisfied amount of the judgment or judgment lien, including

accrued costs and interest, and stating that the execution is valid

and outstanding.    Then, the judgment creditor is entitled to a

proceedings   supplementary.          See     Fla.     Stat.   §   56.29(1).



                                    - 8 -
Proceedings supplementary can be used to collect against any

person, including the judgment debtor’s interest in the proceeds

of an insurance policy.       Puzzo v. Ray, 386 So. 2d 49 (Fla. 4th DCA

1980); General Guaranty Insurance Company of Florida v. DaCosta,

190 So. 2d 211 (Fla. 3d DCA 1966).

      When a third party is brought into a supplementary proceeding,

“the third party has an opportunity to raise defenses and protect

its   interests   in   a   manner   wholly    consonant    with   genuine    due

process.”   Jackson-Platts v. General Elec. Capital Corp., 727 F.3d

1127, 1137-38 (11th Cir. 2013) (noting that a jury trial on issues

of fact developed in a supplementary proceeding should not be

denied). See also Nova Casualty Co. v. Wilson Developers, LLC, 212

So. 2d 477, 478 (Fla. 2d DCA 2017) (citing Mejia v. Ruiz, 985 So.

2d 1109, 1112-13 (Fla. 3d DCA 2008) (recognizing that an insurance

company may present defenses at the proceedings supplementary)).

      C. Application to This Case

      Here, the Court need not engage in analyzing the Ameritas

factors because the state court has not yet determined whether

Southern Owners will be impleaded as a party in the proceedings

supplementary, and, if Southern Owners is impleaded, whether it

will raise the same defenses to coverage as raised in this case.

In other words, the Court cannot yet determine whether the suits

present   the   same   issues   between      the   same   parties,   which   are

necessary components before the Court can determine the abstention



                                    - 9 -
question.     However, because both the Eleventh Circuit and Supreme

Court have cautioned against a district court exercising its

jurisdiction in a declaratory judgment action where another forum

could provide full relief, the Court will grant DiCarlo’s request

for alternative relief and stay this action pending a determination

by the state court regarding DiCarlo’s Motion for Proceedings

Supplementary (Doc. #20-4).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.      Defendant Diana M. DiCarlo, as Trustee of the Dana M.

DiCarlo Revocable Trust’s Motion to Dismiss/Motion to Abstain

(Doc. #20) is GRANTED in part and DENIED in part.              The request to

stay is granted and the request for dismissal is denied without

prejudice.

     2.      This matter is stayed pending a determination by the

state     court    regarding    DiCarlo’s         Motion    for     Proceedings

Supplementary (Doc. #20-4).

     3.      The   parties   shall   file     a   status   report   as   to   the

proceedings supplementary on or before June 3, 2019.                The parties

should inform the Court if the stay is due to be lifted prior to

this date.    Once the stay is lifted, the parties should inform the

Court as to how the state court’s ruling on the Motion for

Proceedings Supplementary affects this case.




                                     - 10 -
     4.   The       Clerk   shall   terminate   all    deadlines,

administratively close this case, and add a stay flag to the

docket.

     DONE and ORDERED at Fort Myers, Florida, this __18th__ day of

April, 2019.




Copies:
Counsel of Record




                               - 11 -
